Citation Nr: 9925017	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1945, and from November 1947 to July 1953, including an 
established period as a prisoner of war for four days, dates 
unavailable.  The veteran died in July 1993, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The Board issued a decision remanding this case for 
further development in March 1997.  That development has been 
completed, and the case is again properly before the Board.  

The Board notes that the appellant has presented several 
alternative theories of entitlement to service connection for 
cause of the veteran's death.  One such theory appears to be 
that the veteran should have been rated 100 percent disabled 
due to post-traumatic stress disorder at the time of his 
death.  Recently, the United States Court of Appeals for 
Veterans Claims (Court) decided a line of cases involving the 
statutory interpretation of language virtually identical to 
that of section 1311(a)(2).  Specifically, 38 U.S.C.A. § 1318 
(West 1991 & Supp. 1998), in pertinent part, provides DIC 
benefits to a surviving spouse in the case of a veteran who 
dies, not as the result of his own willful misconduct, and 
who "was in receipt of or entitled to receive (or but for 
the receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability" that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  38 U.S.C.A. § 1318(b).

Thus, while the Board notes that the appellant appears to 
have raised a claim for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318, and the 
RO does not appear to have developed this issue, as the Board 
is granting the appellant's claim in full, the issue of the 
appellant's entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1318 is moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows that he died on 
July [redacted], 1993, as a result of atherosclerotic cardiovascular 
disease, due to or as a consequence of diabetes mellitus.

3.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder, 
evaluated as 50 percent disabling; a shell fragment wound of 
the left foot and left knee region, evaluated as 
noncompensable; and, an injury to the coccyx, also evaluated 
as noncompensable.  

4.  Diabetes mellitus, which was incurred in service, is 
shown to have been etiologically related to the veteran's 
death.


CONCLUSION OF LAW

Diabetes mellitus, a disease incurred in service, contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In addressing the appellant's claim of entitlement to service 
connection for cause of the veteran's death under 38 U.S.C.A. 
§ 1310, the Board notes, as a preliminary matter, that the 
appellant's claim is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the appellant is required in order to comply 
with the duty to assist.  Id.

The National Personnel Records Center has informed the RO 
that the veteran's complete service medical records are 
unavailable and are presumed to have been lost in a fire at 
that facility in 1973.  The Court has held that the statutory 
duty to assist is heightened in fire-related cases and 
includes an obligation to search alternative forms of records 
which support the veteran's case. Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The RO has initiated 
extensive searches for additional medical records of the 
veteran, to no avail.  Accordingly, the veteran's claim must 
be adjudicated on the basis of the evidence now of record.

In this case the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, she is found to have presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a spouse 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one which was incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If certain diseases, including cardiovascular 
disease, including hypertension, or diabetes mellitus, are 
manifest to a degree of 10 percent within one year after 
separation from service, or if tuberculosis is manifest to a 
degree of 10 percent within three years after separation from 
service, the disorder may be presumed to have been incurred 
during service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).

Furthermore, regulations provide additional means for former 
prisoners-of-war who suffer from certain diseases.  Special 
presumptions are applicable for certain diseases specific as 
to former prisoners of war (POW).  In this respect, if a 
veteran is: (1) a former prisoner of war, and (2) as such was 
interned or detained for not less than 30 days, certain 
chronic diseases, such as beriberi (including beriberi heart 
disease, which includes ischemic heart disease in a former 
POW who had experienced localized edema during captivity), 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  See 38 C.F.R.  §§ 
3.307, 3.309(e).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

In this case, the veteran died on July [redacted], 1993, with the 
death certificate listing atherosclerotic cardiovascular 
disease as the immediate cause of death.  That condition was 
considered due to or as a consequence of diabetes mellitus.  
Hypertension was listed as an other significant condition 
which contributed to death but did not result in the 
underlying atherosclerotic cardiovascular disease.  No other 
underlying or contributing factors for the cause of death 
were listed.  At the time of the veteran's death, service 
connection had been established for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; a shell 
fragment wound of the left foot and left knee region, 
evaluated as noncompensable; and an injury to the coccyx, 
also evaluated as noncompensable.

As previously noted, the appellant has advanced several 
general theories of why her husband's death is related to 
service.  One contention in support of her claim is that the 
veteran's PTSD produced a significant amount of stress and 
ultimately led to his death.  She has theorized that the 
veteran's visits to prisoner-of-war discussion groups later 
in life were so distressing that they produced profound 
depression, hypertension and heart disease.  It was reported 
that he was an active participant in Ex-POW groups at the 
local VA Medical Center from 1991 to 1993 and that, he was 
noted to be under a particularly large amount of stress in 
the six months leading up to his death.  The appellant's 
stepdaughter, a registered nurse, has provided significant 
comment with regard to this theory.  She has explained that 
she had the opportunity to observe the veteran over the 
years, and that, when she reviewed his medical records, she 
noted a definite increase in his blood pressure following his 
participation in the discussion groups.  

Alternatively, both the veteran's stepdaughter and the 
appellant maintain that the veteran's diabetes was present in 
service and that, since this condition was listed as a factor 
in the veteran's death, service connection should have been 
granted for that condition.  They thus, urge that the 
veteran's death is in this way related to service.  

Finally, the appellant has urged that the veteran's death was 
related to service because it was due to a cardiovascular 
condition that was causally related to beriberi acquired 
while the veteran was a POW. 

After a careful review of the evidence, for the following 
reasons, the Board agrees with the appellant's theory that 
the veteran's diabetes was related to service and that that 
condition substantially and materially contributed to the 
veteran's death.  

The record includes the following: lay statements from the 
appellant, as well as friends, relatives, comrades, and 
acquaintances of the veteran, medical literature, POW 
Medsearch reports, private medical records, VA outpatient 
treatment records and examination reports, and two VA medical 
opinions.  The lay statements indicate that the veteran was 
part of a flight crew that was shot down over Europe during 
World War II.  He was taken prisoner but escaped after a 
period of time, according to information obtained by the 
service department.  The veteran was kept safe by a French 
woman and her family for several more months.  He was 
apparently hidden in their attic despite the fact that the 
home itself was being used to house a group of German 
soldiers.  It is alleged that, after the war, the veteran was 
very distressed about the war for the rest of his life.  He 
would get together with other veterans and talk about the 
war.  He would often cry and become despondent following 
these meetings.  

As noted earlier, it is also alleged that the veteran 
experienced significant complications of diabetes in service, 
shortly thereafter, and throughout his lifetime.  It was 
alleged that the veteran was initially accepted and then 
rejected from service in 1942 due abnormal blood sugar 
values.  It was also alleged that the veteran had episodes of 
blood sugar problems in service.  In this regard, an excerpt 
from a French news article or book, translated and dated in 
1944, indicated that the veteran had two attacks of 
albuminuria while he was hiding out with a French family 
after being shot down in 1943.  Additional relevant evidence 
includes statements from J.R. Greene, M.D., dated in 1981, 
1984 and 1985 regarding alleged treatment for diabetes before 
and after service.  Dr. Greene stated that the veteran was 
diagnosed as diabetic in 1942 and put on a diabetic diet for 
sugar in 1954.  Dr. Greene stated that the veteran's urine 
test was then negative for sugar.  It was also noted in 1981 
that the veteran was seen in 1979 for discomfort in the lower 
anterior rib cage with no history of injury and put on blood 
pressure pills as his pressure was 170/100.  Dr. Greene later 
stated that the veteran was initially turned down for service 
secondary to glucosuria.  He further stated that the veteran, 
"allegedly saw me in 1954," and that the Dr. "allegedly 
found blood in his urine" and placed him on a diabetic diet.  
Dr. Greene reported, however, that he had no records of this 
treatment.  Finally, he concluded that he believed the 
veteran had diabetes in 1954 and he still believed that to be 
the case.  In a field examination conducted in October 1985, 
Dr. Greene again reported making a diagnosis of diabetes and 
treating the veteran for diabetes in 1954 but could remember 
little else about the veteran's health.  

Although he was non-insulin dependent, the veteran suffered 
severe complications of diabetes many years after service.  
He was under the care of David A. Hull, M.D., from sometime 
in 1980, for treatment of an ischemic right lower extremity, 
according to a February 1987 letter from Dr. Hull.  As a 
result of his severe diabetes, he underwent a below the knee 
amputation of the left leg in 1981 followed shortly 
thereafter by a below the knee amputation of the right leg.  

A POW Protocol examination conducted in June 1988 revealed 
that the veteran reported that he began taking hypertension 
medication in 1973.  The evaluation also included a review of 
the VAMC Lexington medical records which disclosed diagnosis 
and treatment of diabetes in September 1980.  

VA outpatient treatment records show that the veteran was 
treated for PTSD for many years immediately following 
service.  He experienced ongoing emotional and social 
problems characterized by multiple failed marriages, alcohol 
abuse, problems with the law and frequent fighting.  In later 
years, his problems reportedly included irritability, 
nightmares and difficulty coping with stress.  In his 
discussion groups, he was noted to be feisty and at times 
angry.

Service connection for PTSD was granted by the RO in a July 
1991 rating decision, and a 50 percent evaluation was 
granted, effective from January 1991.  

Approximately one week before the veteran died, he presented 
to the VA hospital stating that he had recently had a chest 
X-ray at a private hospital which showed pneumonia.  He 
reported no shortness of breath, no nocturnal dyspnea, or 
chest discomfort.  No arrhythmia was noted.  His glucose 
level was 217 after breakfast.  Chest X-rays showed vascular 
congestion.  He was found to have congestive heart failure, 
and given appropriate medication.  The veteran stated that he 
did not want to be admitted at that time.  He returned to the 
hospital the day prior to his death and complained of 
dizziness, bloating and shortness of breath since the prior 
visit.  The examiner found that the veteran's congestive 
heart failure was stable.  The death certificate shows that 
the veteran died at his home the next morning.  

Subsequent to his death, the veteran's file was reviewed on 
two separate occasions by VA medical examiners.  The first 
medical opinion was rendered in September 1996.  Following a 
review of the claims folder, the examiner opined that there 
was no suggestion in the record that the veteran had 
cardiovascular disease in service or any time prior to 1980.  
The examiner also concluded that the veteran did not have 
beriberi or localized edema during his POW captivity.  In 
fact, the examiner stated that there was no evidence that the 
veteran ever had beriberi.  Finally, the examiner concluded 
that there was no evidence that the veteran's death was 
related to military service.  Although he cited the fact that 
there were no service records available, the examiner also 
based his opinions on the fact that the post service records 
did not, in his opinion, support any conclusion linking the 
veteran's death to service.  

Finally, subsequent to the 1997 Board remand, a second 
medical opinion was rendered in March 1998.  That opinion 
rendered by a VA cardiologist explored the relationship 
between the veteran's PTSD and his death.  The cardiologist 
opined that the veteran's death appeared to be typical 
myocardial infarction in a diabetic.  The examiner stated 
that he researched over 600 articles on PTSD and found one 
which detailed disease prevalence in PTSD sufferers twenty 
years after combat stress.  That study indicated that post-
combat individuals with PTSD were roughly one and a half 
times the risk of developing circulatory diseases than post-
combat individuals without PTSD.  The examiner stated that 
one could thus conclude that PTSD apparently had the 
potential to contribute to cardiovascular disease and that it 
may be hypothesized that PTSD was a risk factor in the 
development of cardiovascular disease, but he added that he 
would not consider it a proven hypothesis.  The examiner also 
added, in pertinent part, that he was skeptical that the 
veteran's behavioral problems arose from his service 
experience.  The examiner also offered comment regarding the 
veteran's diabetes.  He concluded that, according to his 
review of the record, the veteran's diabetes was related to 
service.  

Based on the foregoing, and with the resolution of reasonable 
doubt in the appellant's favor, the Board finds that the 
evidence supports the appellant's claim for service 
connection for the cause of the veteran's death under 38 
U.S.C.A. § 1310.  Specifically, the medical record is 
uncontroverted with respect to the fact that the veteran died 
of cardiovascular disease due to or as a consequence of 
diabetes mellitus.  Further, the record, when viewed in its 
entirety, supports a finding that diabetes was related to 
service.  In coming to this conclusion, the Board has 
considered all of the lay statements regarding the symptoms 
of and treatment for diabetes while in service, the 
statements of Dr. Greene regarding treatment before and 
shortly after service, and the recent medical opinion 
provided by the VA cardiologist.  

Noting that VA's heightened duty towards the veteran in view 
of the fact that his service medical records were lost, the 
Board finds the lay statements, in conjunction with the 
records from Dr. Greene, to be highly probative of the fact 
that the veteran had diabetes in service as well as within 
one year of separation from service.  Further, Dr. Greene 
stated that the veteran's diabetes was manageable by 
restricted diet only during that time period.  The Board 
observes that as this condition would warrant a compensable 
evaluation under the current criteria for evaluating diabetes 
found set forth in the VA's Schedule for Rating Disabilities, 
found at 38 C.F.R. § 4.1 (1998).  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1998).  

Finally, the recent opinion by the VA cardiologist is 
compelling medical evidence of an etiological relationship 
between diabetes and service.  The Board finds the opinion to 
be of considerable probative value because it is well-
supported by the record.  The cardiologist's opinion 
specifically included the observation that the veteran's 
death was a typical myocardial infarction seen in diabetics.  
The opinion that diabetes was related to service is 
significant because it was made by a specialist who conducted 
a longitudinal review of the veteran's record before 
rendering an opinion.  Although the 1996 opinion is noted, 
that opinion does not specifically address the issue of 
diabetes and its relationship to service.  Thus, it is not in 
conflict with the 1997 opinion.  

The Board is mindful that the VA had denied service 
connection for diabetes during the veteran's lifetime, and 
that a final decision on that matter was rendered by the 
Board in September 1987.  However, the current issue before 
the Board is service connection for the cause of the 
veteran's death, and the Board has conducted a de novo review 
of the entire record with regard to this issue.  Furthermore, 
the Board is particularly persuaded by the most recent 
evidence, and finds that it is the VA cardiologist opinion in 
particular which combines with the other medical and lay 
evidence of record to compel the conclusion reached by the 
Board today.

In sum, the Board finds that the preponderance of the 
evidence supports a finding that the veteran's death was 
causally related to service since diabetes was related to 
service and that condition materially and substantially 
contributed to his death.  



ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

